Citation Nr: 1448845	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-22 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a temporary total rating for convalescence after August 10, 2010, total left knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is in the Veteran's file.

It appears that the Veteran attempted to raise a claim for an increased rating for the service-connected left knee in August 2010 correspondence.  The RO had not yet adjudicated this claim.  The Board does not have jurisdiction over this claim and it is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a temporary total rating for convalescence after August 10, 2010, total left knee replacement.

Pursuant to 38 C.F.R. § 4.30, a total disability evaluation (100 percent) "will be assigned without regard to other provisions of the rating schedule" when treatment for a service-connected disability results in, inter alia, "surgery necessitating at least one month of convalescence."  38 C.F.R. § 4.30(a)(1) (2014); see Seals v. Brown, 8 Vet.App. 291, 296 (1995).  "Surgery necessitating at least one month of convalescence" in the context of the regulation means surgery "that would require at least one month for the veteran to return to a healthy state."  Felden v. West, 11 Vet.App. 427, 430 (1998) (rejecting Secretary's suggested approach, which would require a showing that surgery necessitated at least one month of home confinement). 

In August 2009, a VA examiner opined, without rationale, that the Veteran's left knee degenerative joint disease was probably not due to the his service-connected left knee patellofemoral syndrome, but rather due to obesity and an on the job injury.  On August 10, 2010, Dr. Miers Johnson performed a total left knee replacement.  On October 11, 2010, Dr. Johnson opined that the Veteran had "progressive degeneration initialing from patellofemoral disease, which progressed to osteoarthritis of the left knee.  This was so severe it required a total knee replacement for resolution of his symptoms."

Resolving any benefit of the doubt in favor of the Veteran, the Board finds that the evidence with respect to whether the Veteran's left knee replacement is related to his service-connected patellofemoral syndrome is in equipoise.  Accordingly, the Board finds the surgery was to treat a service-connected disability.  However, the evidence regarding whether the total left knee replacement necessitated at least one month of convalescence is insufficient to decide the claim.  See 38 C.F.R. § 3.159 (2014).  Further development is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any additional information that his left knee replacement required at least one month of convalescence (i.e., at least one month for the veteran to return to a healthy state).  Also request that he identify all (VA and non-VA) providers of medical treatment and/or evaluation of his service-connected left knee replacement.

2.  Contact the Veteran and request authorization and consent to release information to VA, for Dr. Miers Johnson, as well as any other private doctor or physical therapist who has treated the left knee replacement since August 10, 2010.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the left knee replacement.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  After conducting any other development deemed necessary, to include arranging for a VA examination or opinion if warranted by the development of evidence dictated above, the AOJ should readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



